
	
		I
		111th CONGRESS
		2d Session
		H. R. 5543
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to repeal the
		  prohibition on collective bargaining with respect to matters and questions
		  regarding compensation of employees of the Department of Veterans Affairs other
		  than rates of basic pay, and for other purposes.
	
	
		1.Repeal of prohibition on
			 collective bargaining with respect to compensation of Department of Veterans
			 Affairs employees other than rates of basic paySubsections (b) and (d) of section 7422 of
			 title 38, United States Code, are amended by striking
			 compensation both places it appears and inserting rates
			 of basic pay.
		
